DENY; and Opinion Filed July 17, 2018.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00807-CV

 IN RE TOYOTA MOTOR SALES, U.S.A., INC. TOYOTA MOTOR CORPORATION,
 TOYOTA MOTOR NORTH AMERICA, INC., TOYOTA MOTOR ENGINEERING &
  MANUFACTURING NORTH AMERICA, INC., AND EDWARD MANTEY, Relators

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-15296

                                  MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Whitehill
                                    Opinion by Justice Fillmore
        Before the Court is relators’ petition for writ of mandamus in which they seek relief from

rulings compelling discovery of “unintended acceleration” evidence. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that relator

has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). Based on the record before us, we conclude relators have not shown they are

entitled to the relief requested. Accordingly, we deny relators’ petition for writ of mandamus. See

TEX. R. APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).


                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE
180807F.P05